DETAILED ACTION
This communication is responsive to Amendment filed 7/22/2022.  
As a result of the amendment claims 1, 5-6, 8, 10, 12 and 15-19 have been amended.  Claims 21-24 have been added.  
Claims 1-3, 5-6, 8, 10-19 and 21-24 (renumbered as 1-20) are allowed.
Claims 4, 7, 9, and 20 have been canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
3.	Claims 1-3, 5-6, 8, 10-19 and 21-24 now renumbered as 1-20, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to using gestures on a touch sensitive device to initiate contact with a remote device, where a particular gesture corresponds to a particular device.
Claims 1, 12 and 21 are considered allowable since the prior art of record fails to teach and /or suggest “receive, via the touch sensitive component, a gesture input comprising (i) touch input on a first edge area of the touch sensitive component, (ii) a first portion of continuous motion from the first edge area to a second edge area of 20the touch sensitive component, and (iii) a second portion of the continuous motion from the second edge area of the touch sensitive component to a third edge area of the touch sensitive component; 
compare the gesture input to the set of gestures stored by the memory to determine that the gesture input is associated with the first remote electronic 25device or the second remote electronic device;
convert the gesture input to other information useful to control a user interface of the first remote electronic device or a user interface of the second remote electronic device; and
transmit, over the first wireless link or the second wireless link, 5the other information effective to control the user interface of the first remote electronic device or the user interface of the second remote electronic device”.  
Therefore, claims 1, 12 and 21 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 2-3, 5-6, 8, 10-11, 13-19 and 22-24 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157